                     IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                          C.A. No. 1 : 1.9-cv-00924-NCT-JLW


MICHAEL B. JONES,

       Plaintiffo

v

CITY PLAZA,LLC, T.E. JOHNSON &
SONS, INC., and ONLINE INFORMATION
SERVICES, INC.

       Defendants.

DEFENDANT ONLINE INFORMATION SERVICES INC.,s MEMORANDUM IN
             SUPPORT OF'ITS MOTIONS TO DISMISS


       NOW COMES the defendant Online Information Services, Inc. ("Online")             and,

pursuant   to L.R. Civ. P. 7,2, fies and submits this Memorandum in Support of            its

contemporaneously filed Motions to Dismiss.

                       I.     MATTER BEF'O           THE COURT

      The matters before the Court for ruling are Online's Motions to Disrniss the

Complaint pursuant to Rules 12(bX1) and 12(b)(6) of the Federal Rules of Civil Procedure.

Central to this matter is a dispute between a landlord and its tenant and whether the tenant

owes the landlord $454.60 as a result of the tenant's early termination of his lease. On

September   9, 2019, Michael B. Jones ("Plaintiff') filed this action against his forrner

landlord, the landlord's property manager, and Online. The Complaint alleges that Online



                                             1




      Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 1 of 15
is a debt collector and consumer reporting agency and that the property manager sent and

reported the debt to Online.

         The Complaint alleges that Online violated the Fair Debt Collection Practices Ac1

the North Carolina Collection Agency Act, and the Fair Credit Reporting                           Act.   (Doc. No.

1). In addition, Plaintiff alleges his former landlord CityPlaza,LLC ("City Plaza") and its

property lnanager, T.E. Johnson & Sons, Inc. ("TEJ") violated the Nofth Carolina Tenant

Security Deposit Act and the North Carolina Debt Collection Practices Act. (Doc. No. 1).

Both City Plaza and TEJ have moved to dismiss the Complaint pursuant to Rule 12(bX6)

of the Federal Rules of Civil Procedure. (Doc. Nos. 12 and 14). Online moves to disrniss

the Cornplaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure.

                                   II.        STATEMENT OF FACTS'


         In May 2017, Plaintiff leased an apartment from City Plaza for a term which began

June 30, 2017 and ended May              3   1,2018. (Doc. No.      I nn 22-23). on        November 30, 2017,

Plaintiff provided notice to City Plazathat he was terminating the lease early. (Id. at[n26,

27). Plaintiff paid the December 2017 rent and vacated the apartment on December                                  19,

2017 ,   (Id. at nn 28, 29). Subsequently, TEJ prepared the apartrnent for a new tenant,                         Qd.




 I In assessing whether a claim is stated, the Court must treat the plaintiff s well-pled factual allegations as true.
Robinson v. American Honda Motor Co.,551 F.3d 218,222 (4th Cir, 2009), The Court, however, does not consider
"legal conclusions, elements of a cause of action, .,. bare assertions devoid of further factual enhancementf,]...
unwarranted itrferences, unreasonable conclusions, or arguments ." Nernet Chevrolet, Ltd. v. Consunteraffairs.com,
Inc,, 591F.3d 250, 255 (4th Cir. 2009) (citations ornitred).


                                                          2




         Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 2 of 15
at fl1]30,   33,37). On January 30, 2018, TEJ sent Plaintiff an itemized bill which detailed

the net costs associated with the preparation of the apartment for a new tenant after

application of Plaintiffls deposit. (Id. atnB,37).

        After Plaintiff refused to pay the amounts owing, TEJ reported to Online that

Plaintiff owed $454.60 and sent the debt to Online. (Id. at '1TlT 50-51). Online thereafter

reported the debt to the three rnajor consumer reporting agencies. (Id. atfl51). In Novernber

2018, Plaintiff contacted Online and "specifically asked an Online employee for a copy     of

the ONLINE Rental Exchange file on him." (Id. at fl'1]60, 61). In February 2019, Plaintiff

contacted Experian to dispute the debt. (Id, at 1164). In   April of 2019, Plaintiff directly

disputed the debt with Online. (Id, at flfl 67). Online continued to report the debt to

TransUnion and Experian. Qd. atl69).

                              UI.    QUESTIONS PRESENTED

        A. Does the Complaint state a claim upon which relief may be granted
           pursuant to Section L692e(8) of the federal Fair Dcbt Collection Practice
              Act (the "FDCPA")?

        B. Does the Complaint state a claim upon which relief may be granted
              pursuant to the North Carolina Collection Agency Act, N.C. Gen. Stat. $58-
              70-l et seq?

        C. Should the Plaintiffs claims under the federal Fair Credit Reporting Act
           (the "FCRA") be dismissed?


                                     ry.    ARGUMENT

        A motion to disrniss for failure to state a claim upon which relief can be granted

tests the legal and factual sufficiency of a claim. ,See Fed. R. Civ. P. 12(bX6); Bell Atl.


                                               3




       Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 3 of 15
Corp, v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167             L. Ed. 2d 929 (2007);
Giarratano v. Johnson, 521F.3d 298, 302 (4tl:Cir. 2008); Goodncan v. Praxair, Inc., 494

F.3d 458, 464 (4th Cir. 2007) (en banc); Kloth v. Microsoft Corp., 444 F .3d 312,319 (4th

Cir. 2006). "A motion to disrniss may be granted in two ways: first by failing to state a

valid legal cause of action, i.e., acognizable claim; or second, by failing to allege sufficient

facts to support a legal cause of action." Action NC v. Strach, 216 F. Supp. 3d 597, 612

(M.D.N.C, 2016) (internal citations onitted). In order to survive a I2(b)(6) motion to

dismiss, a plaintiff is obligated to provide the "grounds" of his "entitlefment] to relief."

Bell Atlantic Corp. v. Twontbly, 550 U.S. at 555. This requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action. Id.The "factual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even    if doubtful in fact)." Id.
(internal citations ornitted).

       "IS]ubject-matter jurisdiction is a necessary prerequisite to any merits decision by

a federal court."' Constantine v. Rectors   &   Visitors of Geo. Mason (Jniv.,   4ll   F.3d 474,

480 (4th Cir. 2005). "Standing to sue is a doctrine rooted in the traditional understanding

ofacaseorcontroversy." Spokeo, Inc.v.Robins,136S.Ct. 1540, 1547,194L.8d.2d635

(2016). "The doctrine limits the category of litigants empowered to maintain a lawsuit in

federal court to seek redress for a legal wrong."    Id.   The Supreme Court has established

that the "irreducible constitutional minimum of standing" includes three elements: (1)

injury-in-fact; (2) a causal connection between the injury and the alleged misconduct; and


                                                4




      Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 4 of 15
(3)   a   likelihood that the injury will be redressed by       a   favorable decisi   on.   Lujanv. Defenders

of Wildlife, 504 U.S. 555,560-6l,lI2 S. Ct. 2130,119 L. Ed.2d3St (1992).

A. The Complaint Fails to State   a Plausible Claim under the FDCPA and Count                                 III
      of the Complaint Should Therefore bc Disrnissed.

           Plaintiff alleges that Online violated the FDCPA because                          it   'ocornmunicated

information about a debt which            it knew or which it should have known to be bogus to
TransUnion, Experian and Equifax in March or April 2019." (Doc. No. 1, lllT 66, 83). The

Complaint is devoid of any factual allegations specific as to what information Online

reported to the consumer reporting agencies. instead, the Plaintiff simply alleges that

Online reported the debt to the three major consumer reporting agencies and continued to

do so even after Plaintiff sent Online a letter "laying out why the $454.60 was bogus under

North Carolina law." (Doc. No. 1, fll| 51,64,67 and 69).2

           Section 1692e of the FDCPA prohibits a debt collector fiom using any false

representation in connection with the collection of a debt. 15 U.S.C. 5I692e (emphasis

supplied). Subsection (8) prohibits a debt collector from communicating to any person

credit information that is known or should be known to be false. 15 U.S.C. g1692e(8)

(emphasis supplied). Therefore, in order for the Cornplaint to state a plausible clairn under

the FDCPA, there must be factual allegations suffrcient to suggest the information Online

reported was, in fact, false. There are not.




2
  The Complaint does not make any allegations as to whether Online reported the account as disputed or not and any
inferences regarding the same would be unwarranted.

                                                        5




          Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 5 of 15
         Instead,    Plaintiffs few well-pleaded facts defeat his FDCPA claim                           because the

deposit was properly applied and the debt was in fact owed. As explained more fully by

City Plaza and TEJ in their memoranda, the deposit was appropriately applied in

accordance with the North Carolina Tenant Security Deposit Act and the debt was in fact

owed. (Doc. Nos. 16 and l7). If the Court accepts the arguments of City P\aza and TEJ

as   to the handling of the tenant deposit, then the Court must necessarily dismiss Plaintiff                         s


FDCPA claim because Online's reporting of the debt was accurate. Accordingly, Online

incorporates by reference the well stated arguments asserted by City Plaza and TEJ r,vith

respect to Count       I of the Complaint as if fully set forth           herein and asserts that the deposit

was properly applied to the amounts owed and the debt was rightfully                           owed.      (Doc. No.

16, pp. 4-9;Doc.       No. 17, pp.4-9). Because Online accurately truthfully reported the debt

conveyed by TEJ, the Cornplaint fails to state a claim pursuant to the FDCPA. Count                             III of

the Complaint, therefore, should be dismissed because the Plaintiff has pleaded hirnself out

of court.3

B. The Complaint Fails to State a Plausible Claim under the North Carolina
     Collection Agency Act and Count IV Should Therefore be Dismissed.


         Similarly, the Complaint fails to state a claim against Online pursuant to the North

Carolina Collection Agency Act (the "NCCAA"). Plaintiff asserts that Online "made false




3
 Moreover, while not necessarily appropriate for consideration at this stage, Online is entitled to reasonably rely
upon the information provided to it by the creditor and the FDCPA claim therefore will not ultirnately survive.

                                                           6




        Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 6 of 15
accusations to credit reporting agencies that Mr. Jones had not paid    a   just debt, in violation

of N.C. Gen. Stat. $58-70-95(3)," (Doc. No, 1, fl 86).

       The sparse factual allegations contained in the Complaint do not support Plaintiff         s


claim. Like the FDCPA claim, this claim fails because, as explained by City Plazaand TEJ,

the deposit was properly applied and the account was in fact due and owing. N.C. Gen.

Stat. $58-70-95(3) prohibits a collection agency from "fm]aking or threatening to make

false accusations to another person, including any credit reporting agency, that a consumer

has not paid, or has   willfully refused to pay a just debt." (emphasis supplied). As          the

account was in fact due and owing, Online's reporting was not false. Plaintiff therefore has

not stated a claim under the NCCAA and Count IV should be disrnissed.

C. Count V of the Complaint Should be Dismissed Because it Fails to State a Plausible
   Claim under the FCRA and Because Article III Standing Has Not Been
   Established.

       Plaintiff s assertions with respect to Count V are two-fold: (a) first, that Online,     as


a consumer reporting agency, failed to investigate or acknowledge Mr. Jones' dispute            as


required by 15 U.S.C. $1681i; and (b) secondly, that Online, as a consumer reporting

agency, violated 15 U.S.C. $ 168lj by failing to maintain a streamlined process and toll free

number to allow Plaintiff to obtain a free copy of his credit report.

       The purpose of the FCRA is to enforce accuracy and fairness of credit reporting

among consumer reporting agencies. 15 U.S.C. $1681. Because the inforrnation reported

was factually accurate and because Plaintiff did not allege a concrete and particularized

injury in fact, his FCRA claims should be dismissed.


                                              7




      Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 7 of 15
       1. PlaintifPs section 168li claim should be dismissed   because the reported
           information was factually accurate and Plaintiff cannot collaterally attack
           the validity of the debt through the FCRA.

       Plaintiff asserts that Online, as a consumer reporting agency, failed to investigate

his dispute as required by 15 U.S.C. $1681i. The only well-pleaded facts as to this claim

are as follows: (a) TEJ reported the debt to Online, as a consulner reporting agency,

sometime in 2018 (Doc. No. 1, ll 50); (b) Plaintiff sent Online a letter in April 2019     "laying

out in detail why the $454.60 was bogus under North Carolina law" (Id.            x\   67); and (c)

Online failed to reinvestigate (Id. at 1168). Aside frorn those three allegations, the

Cornplaint does not contain any allegations that suggest that Online maintains a consurler

reporting file on Plaintiff or that any adverse action was taken against Plaintiff by any user

of a consumer report compiled by Online. Online therefore assefts that the Cornplaint does

not meet the rninirnum pleading requirements as to the section 168li clairn and the same

should be dismissed on that basis.

       Further, to the extent the minimum pleading burden is met, the well-pleaded facts

of the Complaint defeat Plaintiff s 1681i claim because the underlying tradeline              was

accurate and the   168li clairn is simply a collateral attack on the debt. Section 1681i       sets

out the requirements for how consumer reporting agencies are to conduct reinvestigations

into disputed information. While the Fourth Circuit has not specifically addressed whether

inaccuracy is an element of aviolation   of 15 U.S.C. $1681i, several of its district      courts,

as well as other circuits, have concluded that a claim under section 1681i necessarily

requires that the reporled information was factually inaccurate   .   See   Perry v. Toyota Motor


                                              8




      Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 8 of 15
Credit Corp., 2019 u.S. Dist. LEXIS 12125 (w.D. Va. Jan. 25, 2019); Alston                       v.


Transunion, 2014 U.S. Dist. LEXIS 159774 (D. Md. Nov. 13, 2014); Dreher v. Experian

Infor. Solutions, Inc,, 71 F. Supp. 3d 572 (E.D. Ya. 2014); see also DeAndrade v.

TransUnion, 523 F.3d 61 (lst Cir. 2008). Because the inforrnation reported was factually

accurate, the claim must fail.

        The rationale behind this condition precedent is simple: "The FCRA aims to

prevent inaccurate credit reporting; it is not a route for debtors to challenge the validity   of

underlying debts." Perry 2019 U.S. Dist. LEXIS 12125 at*14; see also White v. Consumer

Fraud Assistance,2016 U.S. Dist. LEXIS 194922, *11 OI.D. W. Va. Aug.                 15,2}rc)
(where a consumer disputes the validity of an underlying debt with a CRA, such dispute is

nothing more than an impermissible collateral attack against the creditor, which the CRA

is neither qualified nor obligated to resolve under the FCRA); Humphrey v. Trans(Jnion

LLC, 759 Fed. Appx. 484 Qth Cir.2019) (adopting the reasoning of DeAndrade              oothat
                                                                                                 a


consulner may not use the Fair Credit Reporting Act to collaterally attack the validity of a

debt by challenging a CRA's reinvestigation procedure.); Carvalho v. Equifux Info. Servs.,

LLC, 629 F.3d 876, 892 (gth Cir.2010) ("We agree that reinvestigation claims are not the

proper vehicle for collaterally attacking the legal validity of consumer debts."). In this

instance, Plaintiff is disputing the legal validity of the debt and not the factual accuracy   of

the information reported. Because this is a collateral attack on the validity of the debt and

not a factual inaccuracy, Plaintiff has failed to state a claim.




                                               9




      Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 9 of 15
         In DeAndrade,   the Sixth Circuit emphasized that there must be afactual inaccuracy

rather than a legal issue before a consumer reporting agency is obligated to reinvestigate.

In that   case, the consumer attacked the      validity of the underlying mortgage,            The

DeAndrade Court noted that "[t]his is not a factual inaccuracy that could have been

uncovered by a reasonable reinvestigation, but rather alegal issue that a credit agency such

as   TransUnion is neither qualified nor obligated to resolve under the FCRA." DeAndrade,

523 F. 3d at   68. Sirnilarly, the core of Plaintiff   s dispute is not that Online inaccurately

reported the factual information TEJ provided, but instead focuses on the legal validity of

the debt. In fact, Plaintiff acknowledged this when he alleged that he sent Online a letter

"layirtg out in detail why the $454.60 was bogus under North Carolina law. " (Doc. No.            1



at   n 67). As in DeAndrade, Plaintiff    'ohas crossed the line between alleging a factual

deficiency that TranslJnion was obliged to investigate pursuant to the FCRA and launching

an impermissible collateral attack against a lender by bringing an FCRA clairn against a

consurnerreportingagency." DeAndrade,523F.3dat68,'seealsoPerryat*14-15(where

consumer's dispute stemmed from whether his lease assurnption agreement was included

in his subsequent bankruptcy discharge). As such, the 1681i claim should be dismissed.

        2. The Plaintiff Lacks Article III Standing to Prosecute His Claim under 15
        U.S.C. $1681j and the Same Should be Dismissed Pursuant to Rule 12(bX1).

        Plaintiff does not have standing to bring his claim under Section     16S   lj   because he

has failed to allege an injury in   fact. Accordingly, all    such claims should therefore be

disrnissed.




                                              10




       Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 10 of 15
       The "irreducible constitutional minirnum" of standing consists of three elements.

The plaintiff must have (1) suffered an injury in fact, (2) that is fairiy traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision. Spokeo, Inc. 736 S. Ct. at 1547. An injury in fact is the first and foremost

element of standing and requires a plaintiff show that he or she suffered 'oan invasion of a

legally protected interest" that is "concrete and particularized" and 'oactual or imminent,

not conjectural or hypothetical." Lujan,504 U.S. at 560 (internal quotation marks ornitted).

In discussing the element of concreteness, the Supreme Court has stated that, with regard

to violations alleged under the Fair Credit Reporting Act ("FCRA"), the demands ofArticle

III cannot be satisfied by alleging   a bare   procedural violation. A "bare procedural violation,

divorced from any concrete harm" is not sufficient to establish standing. Spokeo, 136           S.


Ct. at 1549.

       The Complaint does not allege an injury in fact which is concrete or actual. Instead,

Plaintiff alleges that Online's actions subjected Plaintiff to a hypothetical harm              -
specifically, the risk that Online would have a file on him that included false derogatory

inforrnation that would likely lead to future adverse action ... without the opportunity to

dispute and demand reinvestigation of the false, derogatory information beforehancl."

(Doc. No. 1, fl63). However, as demonstrated above, Plaintiff cannot point to any false or

derogatory information. Nor can Plaintiff tie his hypothetical risk of harrn to any actual

harm. Plaintiff has not alleged that any adverse action was taken based upon a creditor's

reliance on Online's "fiIe," that a creditor relied upon Online's "fiIe" at all, or even any


                                                   IT




     Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 11 of 15
detailed factual allegations that suggest Online had a'0fi1e."                  4
                                                                                    Moreover, as discus      sed   supra,

Plaintiff could not have suffered any harm because any information reported was true. Id.

at'lf 63. Sirnply put, Plaintiff has not alleged anything beyond a bare procedural violation

and has failed to allege an injury in fact that is concrete. Plaintiff therefore lacks standing

to bring his section 168li clairn and the same should be disrnissed.

                                               V.        CONCLUSION

         For the foregoing reasons, defendant Online Information Systems, Inc. respectfully

requests the Cornplaint be disrnissed.

         This the 5th day of December,2019.



                                                        /s/ Caren D. Enloe
                                                        Caren D. Enloe
                                                        NC State Bar No. 17394
                                                        Of SMITH DEBNAM NARRON DRAKE
                                                        SAINTSING & MYERS, LLP
                                                        P.O. Box 176010
                                                        Raleigh NC 27619-6010
                                                        Telephone : (9 19)25 0-2 000
                                                        Telefacsim iIe: (9 19)25 0 -2 1 0 0
                                                        cenloe@smithdebnaml aw. com




a
  Further, to the extent that Plaintiff asselts that Online violated the applicable regulatory provisions with respect to
streamline procedures, Online respectfully submits that there is no private of right of action. The scope of a
consumer reporting agency's liability to consumers is limited to their failure to comply with the FCRA and does not
speak to the regulations. See 15 U.S.C. Sg 1681n and 1681o.

                                                           12




       Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 12 of 15
                           CERTIF'ICATION OF WORD COUNT


      The undersigned hereby certifies that the foregoing document does not exceed the

word count set forth in L.R. Civ. Pro. 7.3. In making this certification, the unclersigneci

relies upon the word count reported by its word processing software.

This the   5th   day of December,2019.


                                          lsl CarenD. Enloe
                                          Caren D. Enloe
                                          NC State Bar No. 17394
                                          Of SMITI{ DEBNAM NARRON DRAKE
                                          SAINTSING & MYERS, LLP
                                          P.O. Box 176010
                                          Raleigh NC 27619-6010
                                          Telephone : (9 l9)2 5 0 -2000
                                          Telefacs irn ile: (9 | 9)25 0 -2 1 0 0
                                          cenloe@srnithdebnamiaw. com




                                            13




     Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 13 of 15
                                                  OF

The undersigned hereby certifies that a copy of the foregoing document was served
electronically upon the following:

Jonathan R. Miller
Salem Community Law Offices
301 N. Main Street, Suite 2415
Winston-Salem, NC 27 1 0 I
336-837-4437
Email : j miller@salemcommunitylaw.com
Counselfor Plaintiff


John   L. Wait
Wait Law, PLLC
846 West Fourth Street
Winston-Salem, NC 27 10 1
336-714-0333
Email : j ohn@wait-law. corn
Counselfor Defendant T.E. Johnson    &   Sons,   Inc.


Jack Bayliss
Rachel Scott Decker
Trisha L. Barfield
Carruthers & Roth, PA
235 N. Edgeworth Street
Greensboro, NC 27401
336-379-8651
Email : j bayliss@crlaw. com
       rsd@crlaw.com
       tlb@crlaw.com
Counselfor Defendants City Plaza, LLC and T.E. Johnson & Sons, Inc


This the 5th day of December,2019.



                                          /s/ Caren D. Enloe
                                          Caren D. Enloe

                                             I4



       Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 14 of 15
                              NC State Bar No. 17394
                              Of SMITH DEBNAM             NARRON DRAKE
                              SAINTSING & MYERS, LLP
                              P.O. Box 176010
                              RaleighNC 27619-6010
                              Telephone: (9 I 9)250-2000
                              Telefacsimile: (9 I 9)250-2 I 00
                              cenloe@smithdebnamlaw. com




                                15




Case 1:19-cv-00924-NCT-JLW Document 22 Filed 12/05/19 Page 15 of 15
